Citation Nr: 1535959	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for skin cancer due to sun exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to February 1955

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2015, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In April 2015, the Board issued a decision that, in part, denied the claim of entitlement to service connection for skin cancer.  For the reasons discussed below, the Board is vacating and readjudicating that part of its April 2015 decision herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In April 2015, the Board issued a decision that, in part, denied the Veteran's service-connection claim for skin cancer.  

2.  In the days prior to this April 2015 decision, VA received additional medical evidence from the Veteran that was not addressed within that decision.  

3.  The Veteran perfected his appeal subsequent to February 2, 2013, and the Veteran has not specified a desire for initial consideration of the evidence he submitted in April 2015 by the Agency of Original Jurisdiction (AOJ).

4.  Skin cancer was not manifest in service or within one year of separation, and is not otherwise attributable to service.

CONCLUSIONS OF LAW

1.  That portion of the Board's April 2015 decision addressing the issue of entitlement to service connection for skin cancer is vacated.

2.  As the Veteran perfected his appeal after February 2, 2013, a waiver of initial AOJ review of the evidence submitted by the Veteran in April 2015 is not required.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014). 

3.  Skin cancer was not incurred in or aggravated during service, nor may skin cancer be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In this case, it is clear that the Veteran submitted, and VA received, relevant medical evidence in support of his service-connection claim for a skin disorder just before the Board issued its April 2015 decision.  Because such evidence was not reviewed and addressed within the Board's April 2015 adjudication, the portion of the April 2015 decision that denied entitlement to service connection for skin cancer is vacated.  The remainder of the April 2015 decision, dismissing the Veteran's claim of entitlement to an increased evaluation for posttraumatic stress disorder as withdrawn, remains undisturbed.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by an August 2010 letter sent to the Veteran prior to adjudication by the RO, and by a March 2012 letter notifying the Veteran of the RO's rating decision.  The issue on appeal was last adjudicated in July 2013, following which the Veteran was notified with a letter and a copy of the Statement of the Case.  In a February 2015 communication, the Veteran waived RO consideration of new evidence submitted at that time.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA and private medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  As noted above, VA received additional medical evidence from the Veteran in April 2015.  Because the Veteran perfected his appeal after February 2, 2013, a waiver of initial AOJ review of this evidence is not required.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014). 

In May 2013, VA afforded the Veteran an examination in connection with his claim, and the report from this examination contained thorough and detailed findings which included consideration of the Veteran's service treatment records and medical history.  The Board finds that this examination was adequate, and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

During the February 2015 Board hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein. There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Analysis

The Veteran contends that his skin cancer was caused by sun exposure in service. For the reasons discussed below, the Board has determined that service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.   Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including malignant tumors, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service personnel records confirm that he served aboard the USS Boxer from December 1953 to February 1955.  Service treatment records include no complaints of, or treatment for, sunburn, blistering, or any other skin problems. At separation, a clinical evaluation of the Veteran's skin, head, face, neck, and scalp was normal.  Nonetheless, the Veteran is competent to report sun exposure during service, and the Board finds such reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (competent lay testimony is limited to that which the layperson has actually observed, and is within the realm of his personal knowledge).

The first medical documentation of skin problems was in early 2000, when the Veteran sought treatment for a growth in his right temple.  Treatment notes from that period reflect that the Veteran reported no history of melanoma.  In January and March 2000, excisions were performed of what was determined to be squamous cell carcinoma on the Veteran's right temple, approximately two centimeters in size.  At that time, it was noted that the Veteran had significant sun exposure in the South Pacific while on active duty, and that he smoked a pipe daily.  No opinion regarding the etiology of the carcinoma was provided.

In May 2008, the Veteran complained of a lesion on his right lower lip which he stated had been there since October 2007, and which he claimed was slowly growing.  A biopsy and CT scan revealed invasive squamous cell carcinoma. Thereafter, Mohs-type excisions of the carcinoma were performed, affecting the Veteran's lips, chin, and cheeks.  Thereafter, facial reconstructive surgery was performed.  Following these procedures, the Veteran underwent radiation treatments beginning in December 2008.

In late 2009, the Veteran again sought treatment for a lesion on his nose which was determined to be basal cell carcinoma.  In November or December 2009, a Mohs-type excision was performed.  At that time, the Veteran reported having a benign lesion removed from his left forehead four years prior.  It was noted that he had "significant sun exposure in the past with blistering burns."  A follow-up VA dermatology clinic visit indicated that the procedure went well without residual disease.  However, actinic keratosis (or pre-cancerous skin lesions) was noted on the forehead, temple, and crown of the scalp, and were treated with liquid nitrogen.  See Dorland's Illustrated Medical Dictionary 982 (32nd ed. 2012) (definition of actinic keratosis).  In January and April 2010 follow-up clinic visits, it was noted that the actinic keratosis appeared to be resolved.  In June 2010, the Veteran complained of a lesion on his back which occasionally got itchy and irritated.  Actinic keratosis was again observed on his forehead and ear.  In August 2010, reconstructive surgery was performed due to microstomia of the upper and lower lip flaps.  Follow-up treatment notes indicate no complications from the procedure.

In April 2012, a VA examiner noted residual sensory loss of the lower lip and chin, as well as loss of orbicularis oris control of the lower lip, secondary to the 2009 basal cell carcinoma excision.  In June 2012, a VA dermatology clinic note revealed some skin growths and gritty macules, but no active disease was noted, and no new or changing lesions were observed.  Actinic keratosis was observed on the forehead, scalp, and arms.  A January 2013 clinic note confirmed that there were no new or changing skin lesions, aside from actinic keratosis.

Most recently, in March 2015, biopsies of skin problems on the Veteran's thighs and cheeks showed the presence of seborrheic keratosis, basal cell carcinoma and actinic keratosis.  

The medical evidence of record also contains medical opinions asserting a nexus between the Veteran's in-service sun exposure and his history of skin cancer.  In June 2012, a VA examiner submitted a letter indicating that he had treated the Veteran for skin problems.  The examiner further noted that, generally speaking, "sun exposure may lead to the development of certain skin cancers, including autonomous squamous cell carcinoma in susceptible individuals."  The letter did not elaborate on how this general statement related to the Veteran's case, nor did it provide facts specific to the Veteran's history of skin cancer or treatment.  The Board notes that medical opinions are deemed to be more probative when they include a detailed rationale specific to the facts at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  As this medical opinion failed to address the crucial question in the Veteran's claim-i.e., whether his history of skin cancer was due to in-service sun exposure, as opposed to post-service exposure or some other factor-it is not credible and is therefore entitled to no probative weight.

In February 2013, a private examiner, Dr. Levine, who also treated the Veteran for skin problems, submitted a letter stating that the Veteran was subjected to a "significant amount of ultraviolet radiation" while serving during the Korean War. The letter further noted that, "[w]ithout a doubt, this excessive sun exposure contributed to the skin conditions which he developed," including the multiple excisions of basal and squamous cell carcinomas in his lips, chin, and nasal ala. Similar to the June 2012 opinion letter discussed above, Dr. Levine's letter lacks a rationale and is thus not probative.  See id.   In particular, the letter provides no indication whether in-service or post-service sun exposure primarily caused the Veteran's skin cancer.

The Board has also considered a statement submitted in February 2013 from Dr. Santos, asserting that the Veteran's cancer was linked to service.  However, as it does not appear Dr. Santos ever performed a clinical examination of the Veteran, and given that his opinion is not supported by a rationale, the Board finds that it is likewise not probative evidence of a nexus to service.  See id.  

In May 2013, a VA examination was performed.  The Veteran averred once again that his skin cancer was due to sun exposure in service.  Following his separation in 1955, he reported working jobs that required him to be outdoors, including working on ships for Maritime Business.  He also reported a history of smoking for more than 30 years.  By way of medical history, the examiner noted that the Veteran's service treatment records reflected no complaints of sunburn or blisters, and that the Veteran had procedures to remove squamous and basal cell carcinomas beginning in 2000.  Next, the examiner noted that the important risk factors for basal cell carcinoma were age (patients aged 55 to 75 had roughly a 100-fold higher incidence than those younger than 20) and sun exposure before the age of 18.  With regard to squamous cell carcinoma, important risk factors included age, sun exposure 5 to 10 years prior to the development of the cancer, and-to a lesser extent-cumulative sun exposure of at least 30,000 hours.  The examiner also noted that there was a statistically significant association between smoking and squamous cell carcinoma.

Based upon the above evidence, the VA examiner disagreed with previous medical opinions that the Veteran's skin cancer was related to service, explaining, in particular, that Dr. Levine's letter (discussed above) did not take into consideration the temporal relationship of such exposure to the development of cancer, as well as the amount of exposure.  Rather, given that several decades separated his service and the initial diagnosis, a link between the Veteran's skin cancer and service could not be established.  Hence, the examiner concluded that it was less likely than not that the Veteran's skin cancer was related to service.  As this medical opinion was based on an in-person examination and thorough review of the claims file, relevant lay contentions, and scientific literature, the Board finds it to be the most probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran recently submitted a medical opinion from Dr. Katz, who determined in March 2015 that the Veteran's skin cancers were most likely caused by or a result of sun exposure in Korea from 1952 to 1955.  By way of rationale, Dr. Katz simply noted that "we have seen this in many of our patients who served in WWII and in Korea and they are certainly suffering from this extensive over-exposure to the sun."  See Dr. Katz's March 2015 Nexus Statement.  Although Dr. Katz did indicate that he reviewed the Veteran's treatment records since the Veteran's separation from service, Dr. Katz made no attempt to reconcile his opinion with, or even mention the reasoned and medically supported conclusions to the contrary provided by the May 2013 VA examiner.  Indeed, Dr. Katz provided no clinical explanation as to why this Veteran's three years of sun exposure experienced in the 1950s caused or contributed to skin problems initiating more than 40 years after such exposure.

The Board has considered the Veteran's statements and testimony alleging a causal nexus between his skin cancer and service.  In particular, the Veteran contends that he was exposed to sun without adequate protection for long periods of time while serving aboard the USS Boxer, and while training on active duty, and that such exposure caused his skin cancer.  The Veteran is competent to report what he has been told by medical professionals and competent to report that sun exposure may cause skin cancer.  However, this lay/medical evidence is not more probative than the evidence upon which his opinion is based.  Here, this lay/medical evidence lacks detailed reasoning and is less probative than the detailed VA opinion. Moreover, the Veteran has not alleged that he was diagnosed with skin cancer prior to 2000, more than 44 years after his discharge from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

We note that the medical evidence demonstrates that skin cancer can be consistent with sun exposure.  The Veteran is competent to relay such information.  See Jandreau, 492 F.3d at 1377.  The reasoned opinion of the trained VA medical professional is far more probative and credible than the lay opinion in this matter.  As such, to the extent the Veteran's July 2015 rebuttal of the May 2013 VA examiner's medical opinions attempts to establish a medical link between his in-service sun exposure and his skin cancers, such statements are deemed less probative than those of the May 2013 examiner, who determined that in this Veteran's case, no link could be established.  Additionally, to the extent the Veteran mentions in his July 2015 rebuttal that factors other than ultraviolet rays on board his ship, such as exposure to asbestos, fuel and other chemicals, may have contributed to his skin cancer, the Board notes that the Veteran is not shown to be qualified to make such medical conclusions, nor does the record show any link suggesting as much for this particular Veteran.  

In this connection, the Board has considered the medical articles submitted by the Veteran regarding potential risk factors for skin cancer, which include chemical exposures.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, the medical text evidence, to the extent it identifies chemical exposure as a risk factor for skin cancer, is not accompanied by an opinion of a medical professional suggesting the same for this Veteran.
The Board also notes that the Veteran has not alleged, nor does the evidence show, continuity of symptomatology since service.  Skin cancer was not noted during service, and he did not have characteristic manifestations of the disease during service.  The Veteran has alleged that he was first diagnosed with skin cancer in 2000.  This establishes the earliest post-service documentation of skin cancer as more than 44 years post-service.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  For this reason, it can only be concluded that continuity of symptomatology regarding the Veteran's skin cancer has not been established.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's skin cancer did not manifest in service, or indeed for many decades thereafter.  Furthermore, the most probative evidence establishes that his remote skin cancer is unrelated to service.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

That part of the April 2015 Board decision denying entitlement to service connection for skin cancer due to sun exposure is vacated.

Service connection for skin cancer is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


